

117 S1683 IS: Preventing Foreign Attempts To Erode Healthcare Innovation Act
U.S. Senate
2021-05-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1683IN THE SENATE OF THE UNITED STATESMay 18, 2021Mr. Scott of South Carolina (for himself, Mr. Toomey, Mr. Grassley, and Mr. Burr) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo prohibit the use of funds to support a measure at the World Trade Organization waiving intellectual property rights, and for other purposes.1.Short titleThis Act may be cited as the Preventing Foreign Attempts To Erode Healthcare Innovation Act.2.FindingsCongress finds the following:(1)The coronavirus disease 2019 (commonly referred to as COVID–19) pandemic precipitated a global response to the need for treatments, therapeutics, and vaccines, challenging the life sciences community to innovate at an unprecedented pace.(2)In response to this need, life sciences companies across the globe have brought more than 600 novel COVID–19 treatments under development, including 130 vaccines in clinical trials and 176 in pre-clinical trials.(3)Predictable, transparent, and enforceable intellectual property rights have been a cornerstone of establishing the United States as an innovation hub before and during the pandemic.(4)The first two COVID–19 vaccines to be authorized for emergency use in the United States employ mRNA technology that applies years of scientific research driven by effective, internationally recognized intellectual property rights, underscoring the historic mobilization in response to the pandemic that has resulted in unprecedented partnerships between governments and businesses to develop and deploy intellectual property solutions in record time.(5)The petition, led by India and South Africa, before the Council for Trade-Related Aspects of Intellectual Property Rights of the World Trade Organization, seeking a waiver to suspend all intellectual property rights associated with COVID–19 innovations, would establish unnecessary barriers to innovation that put at risk the life-saving solutions to the pandemic the world desperately needs.(6)Proper and effective intellectual property rights enable the greatest access to life-saving cures and treatments through voluntary licensing agreements and other valuable partnerships already being established between life sciences innovators and vaccine manufacturers across the globe.(7)Inadequate United States leadership in defending intellectual property rights internationally invites foreign competitor governments, including the Government of the People's Republic of China, to take advantage of weak global protections, thereby undermining United States investment and leadership in the life sciences. 3.Sense of CongressIt is the sense of Congress that—(1)the United States should continue to promote strong international property rights internationally; and(2)it is in the national interest of the United States to oppose efforts to transfer United States intellectual property and technology to the People's Republic of China or other countries seeking to profit off United States investments.4.Prohibition on use of fundsNone of the funds authorized to be appropriated or otherwise made available to the United States Trade Representative may be used to support, allow, or facilitate the negotiation or approval of—(1)the waiver from certain provisions of the Agreement on Trade-Related Aspects of Intellectual Property Rights for the prevention, containment, and treatment of COVID–19 proposed by India and South Africa; or(2)any other measure at the World Trade Organization to waive intellectual property rights.